                                 Case 21-11008      Doc 17     Filed 03/11/21     Page 1 of 2


                                          IN THE UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF MARYLAND
                                                       Baltimore District

                        IN RE:

                        Margot E. Roberts                                  Bankruptcy No. 21-11008
                        aka Margot Elizabeth Roberts                       Chapter 13
                              Debtor(s)


                                     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

                               Now comes Caliber Home Loans, Inc. by and through Law Offices of Jeffrey Nadel
                        and Jeffrey Nadel, Esq. and Scott E. Nadel, Esq. and objects to the Chapter 13 Plan filed by
                        the debtor, and as grounds therefore states as follows:
                               1. That the debtor herein filed a Voluntary Petition for Relief under Chapter 13 of
                        Title 11 of the U.S. code on or about February 18, 2021, thus initiating case number 21-
                        11008.
                               2. That Caliber Home Loans, Inc. is the holder of a 1st Trust lien on the subject
                        property, 2008 Spark Court, Baltimore, MD 21231 and further known as tax ID # 02-09-
                        1765-085 in Baltimore City, Maryland.
                               3. That Caliber Home Loans, Inc. filed a Proof of Claim for its lien on March 10, 2021
                        wherein they set forth a pre-petition claim in the amount of $8,770.45.
                               4. That the debtor has filed a Plan which does not call for pre-petition payments to the
                        Trustee for the full amount of the Proof of Claim pre-petition arrearages as set forth by
                        Caliber Home Loans, Inc.
                              5. That no objection to the said proof of claim has been filed and therefore the claim is
                        presumed to be valid and in the amount stated. 11 USC § 502(a); Bankruptcy Rule 3001(f).
                               6. That therefore the plan is unfeasible and cannot be confirmed as a matter of law
                        unless amended to provide for curing of the arrearage claim of Caliber Home Loans, Inc. and
                        to provide adequate funding for all payments, which are required to be made under the plan.
                                        WHEREFORE, Caliber Home Loans, Inc. prays that the Chapter 13 Plan as
                        filed by the debtor be DENIED confirmation.




    LAW OFFICES OF
    JEFFREY NADEL
4041 POWDER MILL ROAD
       SUITE 200
 CALVERTON, MD 20705
    240-473-5000

 FILE NUMBER: 300329
                                Case 21-11008       Doc 17     Filed 03/11/21    Page 2 of 2


                                                                    LAW OFFICES OF JEFFREY NADEL

                                                                    By: /s/ Jeffrey Nadel
                                                                    Jeffrey Nadel 01526
                                                                    4041 Powder Mill Road, Suite 200
                                                                    Calverton, Maryland 20705
                                                                    240-473-5000
                                                                    jeff@lojnlaw.com
                                                                    Attorney for Caliber Home Loans, Inc.

                                                                    By: /s/ Scott E. Nadel
                                                                    Scott E. Nadel 16027
                                                                    4041 Powder Mill Road, Suite 200
                                                                    Calverton, Maryland 20705
                                                                    240-473-5000
                                                                    scottnadel@lojnlaw.com
                                                                    Attorney for Caliber Home Loans, Inc.

                                                           Certificate of Service

                              I hereby certify this 11th day of March, 2021 that a copy of the foregoing Objection
                        was mailed, postage prepaid, first class, to the following:

                        Margot E. Roberts
                        2805 Highway 17
                        Williamston, NC 27892

                        Office of U.S. Trustee
                        101 W. Lombard Street
                        Room 2650
                        Baltimore, MD 21201

                        The following parties have been served via ECF:

                        Patrick J. Best, Esquire                          Rebecca A. Herr, Trustee
                        18 North 8th Street                               185 Admiral Cochrane Dr., Suite 240
                        Stroudsburg, PA 18360                             Annapolis, MD 21401


                                                                    /s/ Scott E. Nadel
                                                                    Scott Nadel




    LAW OFFICES OF
    JEFFREY NADEL
4041 POWDER MILL ROAD
       SUITE 200
 CALVERTON, MD 20705
    240-473-5000

 FILE NUMBER: 300329
